(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      TC HEARTLAND LLC v. KRAFT FOODS GROUP 

                  BRANDS LLC


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

      No. 16–341.      Argued March 27, 2017—Decided May 22, 2017
The patent venue statute, 28 U.S. C. §1400(b), provides that “[a]ny
  civil action for patent infringement may be brought in the judicial
  district where the defendant resides, or where the defendant has
  committed acts of infringement and has a regular and established
  place of business.” In Fourco Glass Co. v. Transmirra Products
  Corp., 353 U.S. 222, 226, this Court concluded that for purposes of
  §1400(b) a domestic corporation “resides” only in its State of incorpo-
  ration, rejecting the argument that §1400(b) incorporates the broader
  definition of corporate “residence” contained in the general venue
  statute, 28 U.S. C. §1391(c). Congress has not amended §1400(b)
  since Fourco, but it has twice amended §1391, which now provides
  that, “[e]xcept as otherwise provided by law” and “[f]or all venue pur-
  poses,” a corporation “shall be deemed to reside, if a defendant, in
  any judicial district in which such defendant is subject to the court’s
  personal jurisdiction with respect to the civil action in question.”
  §§1391(a), (c).
    Respondent filed a patent infringement suit in the District Court
  for the District of Delaware against petitioner, a competitor that is
  organized under Indiana law and headquartered in Indiana but ships
  the allegedly infringing products into Delaware. Petitioner moved to
  transfer venue to a District Court in Indiana, claiming that venue
  was improper in Delaware. Citing Fourco, petitioner argued that it
  did not “resid[e]” in Delaware and had no “regular and established
  place of business” in Delaware under §1400(b). The District Court re-
  jected these arguments. The Federal Circuit denied a petition for a
  writ of mandamus, concluding that §1391(c) supplies the definition of
  “resides” in §1400(b). The Federal Circuit reasoned that because pe-
2 TC HEARTLAND LLC v. KRAFT FOODS GROUP BRANDS LLC

                               Syllabus

 titioner resided in Delaware under §1391(c), it also resided there un-
 der §1400(b).
Held: As applied to domestic corporations, “reside[nce]” in §1400(b) re-
 fers only to the State of incorporation. The amendments to §1391 did
 not modify the meaning of §1400(b) as interpreted by Fourco. Pp. 3–
 10.
    (a) The venue provision of the Judiciary Act of 1789 covered patent
 cases as well as other civil suits. Stonite Products Co. v. Melvin
 Lloyd Co., 315 U.S. 561, 563. In 1897, Congress enacted a patent
 specific venue statute. This new statute (§1400(b)’s predecessor)
 permitted suit in the district of which the defendant was an “inhabit-
 ant” or in which the defendant both maintained a “regular and estab-
 lished place of business” and committed an act of infringement. 29
 Stat. 695. A corporation at that time was understood to “inhabit” on-
 ly the State of incorporation. This Court addressed the scope of
 §1400(b)’s predecessor in Stonite, concluding that it constituted “the
 exclusive provision controlling venue in patent infringement proceed-
 ings” and thus was not supplemented or modified by the general ven-
 ue provisions. 315 U.S., at 563.
    In 1948, Congress recodified the patent venue statute as §1400(b).
 That provision, which remains unaltered today, uses “resides” in-
 stead of “inhabit[s].” At the same time, Congress also enacted the
 general venue statute, §1391, which defined “residence” for corporate
 defendants. In Fourco, this Court reaffirmed Stonite’s holding, ob-
 serving that Congress enacted §1400(b) as a standalone venue stat-
 ute and that nothing in the 1948 recodification evidenced an intent to
 alter that status, even the fact that §1391(c) by “its terms” embraced
 “all actions,” 353 U.S., at 228. The Court also concluded that “re-
 sides” in the recodified version bore the same meaning as “inhabit[s]”
 in the pre-1948 version. See id., at 226.
    This landscape remained effectively unchanged until 1988, when
 Congress amended the general venue statute, §1391(c). The revised
 provision stated that it applied “[f]or purposes of venue under this
 chapter.” In VE Holding Corp. v. Johnson Gas Appliance Co., 917
F.2d 1574, 1578, the Federal Circuit held that, in light of this
 amendment, §1391(c) established the definition for all other venue
 statutes under the same “chapter,” including §1400(b). In 2011, Con-
 gress adopted the current version of §1391, which provides that its
 general definition applies “[f]or all venue purposes.” The Federal
 Circuit reaffirmed VE Holding in the case below. Pp. 3–7.
    (b) In Fourco, this Court definitively and unambiguously held that
 the word “reside[nce]” in §1400(b), as applied to domestic corpora-
 tions, refers only to the State of incorporation. Because Congress has
 not amended §1400(b) since Fourco, and neither party asks the Court
                     Cite as: 581 U. S. ____ (2017)                     3

                                Syllabus

  to reconsider that decision, the only question here is whether Con-
  gress changed §1400(b)’s meaning when it amended §1391. When
  Congress intends to effect a change of that kind, it ordinarily pro-
  vides a relatively clear indication of its intent in the amended provi-
  sion’s text. No such indication appears in the current version of
  §1391.
    Respondent points out that the current §1391(c) provides a default
  rule that, on its face, applies without exception “[f]or all venue pur-
  poses.” But the version at issue in Fourco similarly provided a de-
  fault rule that applied “ ‘for venue purposes,’ ” 353 U.S., at 223, and
  those phrasings are not materially different in this context. The ad-
  dition of the word “all” to the already comprehensive provision does
  not suggest that Congress intended the Court to reconsider its deci-
  sion in Fourco. Any argument based on this language is even weaker
  now than it was when the Court rejected it in Fourco. Fourco held
  that §1400(b) retained a meaning distinct from the default definition
  contained in §1391(c), even though the latter, by its terms, included
  no exceptions. The current version of §1391 includes a saving clause,
  which expressly states that the provision does not apply when “oth-
  erwise provided by law,” thus making explicit the qualification that
  the Fourco Court found implicit in the statute. Finally, there is no
  indication that Congress in 2011 ratified the Federal Circuit’s deci-
  sion in VE Holding. Pp. 7–10.
821 F.3d 1338, reversed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which all other
Members joined, except GORSUCH, J., who took no part in the considera-
tion or decision of the case.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 16–341
                                  _________________


    TC HEARTLAND LLC, PETITIONER v. KRAFT

          FOODS GROUP BRANDS LLC

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                [May 22, 2017] 


   JUSTICE THOMAS delivered the opinion of the Court.
   The question presented in this case is where proper
venue lies for a patent infringement lawsuit brought
against a domestic corporation. The patent venue statute,
28 U.S. C. §1400(b), provides that “[a]ny civil action for
patent infringement may be brought in the judicial district
where the defendant resides, or where the defendant has
committed acts of infringement and has a regular and
established place of business.” In Fourco Glass Co. v.
Transmirra Products Corp., 353 U.S. 222, 226 (1957), this
Court concluded that for purposes of §1400(b) a domestic
corporation “resides” only in its State of incorporation.
   In reaching that conclusion, the Court rejected the
argument that §1400(b) incorporates the broader defini-
tion of corporate “residence” contained in the general
venue statute, 28 U.S. C. §1391(c). 353 U.S., at 228.
Congress has not amended §1400(b) since this Court
construed it in Fourco, but it has amended §1391 twice.
Section 1391 now provides that, “[e]xcept as otherwise
provided by law” and “[f]or all venue purposes,” a corpora-
tion “shall be deemed to reside, if a defendant, in any
2 TC HEARTLAND LLC v. KRAFT FOODS GROUP BRANDS LLC

                          Opinion of the Court

judicial district in which such defendant is subject to the
court’s personal jurisdiction with respect to the civil action
in question.” §§1391(a), (c). The issue in this case is
whether that definition supplants the definition an-
nounced in Fourco and allows a plaintiff to bring a patent
infringement lawsuit against a corporation in any district
in which the corporation is subject to personal jurisdiction.
We conclude that the amendments to §1391 did not modify
the meaning of §1400(b) as interpreted by Fourco. We
therefore hold that a domestic corporation “resides” only in
its State of incorporation for purposes of the patent venue
statute.
                              I
   Petitioner, which is organized under Indiana law and
headquartered in Indiana, manufactures flavored drink
mixes.1 Respondent, which is organized under Delaware
law and has its principal place of business in Illinois, is a
competitor in the same market. As relevant here, re-
spondent sued petitioner in the District Court for the
District of Delaware, alleging that petitioner’s products
infringed one of respondent’s patents. Although petitioner
is not registered to conduct business in Delaware and has
no meaningful local presence there, it does ship the al-
legedly infringing products into the State.
   Petitioner moved to dismiss the case or transfer venue
——————
  1 The  complaint alleged that petitioner is a corporation, and petitioner
admitted this allegation in its answer. See App. 11a, 60a. Similarly,
the petition for certiorari sought review on the question of “corporate”
residence. See Pet. for Cert. i. In their briefs before this Court, how-
ever, the parties suggest that petitioner is, in fact, an unincorporated
entity. See Brief for Respondent 9, n. 4 (the complaint’s allegation was
“apparently inaccurat[e]”); Reply Brief 4. Because this case comes to us
at the pleading stage and has been litigated on the understanding that
petitioner is a corporation, we confine our analysis to the proper venue
for corporations. We leave further consideration of the issue of peti-
tioner’s legal status to the courts below on remand.
                 Cite as: 581 U. S. ____ (2017)            3

                     Opinion of the Court

to the District Court for the Southern District of Indiana,
arguing that venue was improper in Delaware. See 28
U.S. C. §1406. Citing Fourco’s holding that a corporation
resides only in its State of incorporation for patent in-
fringement suits, petitioner argued that it did not
“resid[e]” in Delaware under the first clause of §1400(b).
It further argued that it had no “regular and established
place of business” in Delaware under the second clause of
§1400(b). Relying on Circuit precedent, the District Court
rejected these arguments, 2015 WL 5613160 (D Del., Sept.
24, 2015), and the Federal Circuit denied a petition for a
writ of mandamus, In re TC Heartland LLC, 821 F.3d
1338 (2016). The Federal Circuit concluded that subse-
quent statutory amendments had effectively amended
§1400(b) as construed in Fourco, with the result that
§1391(c) now supplies the definition of “resides” in
§1400(b). 821 F.3d, at 1341–1343. Under this logic,
because the District of Delaware could exercise personal
jurisdiction over petitioner, petitioner resided in Delaware
under §1391(c) and, therefore, under §1400(b). We granted
certiorari, 580 U. S. ___ (2016), and now reverse.
                             II

                             A

  The history of the relevant statutes provides important
context for the issue in this case. The Judiciary Act of
1789 permitted a plaintiff to file suit in a federal district
court if the defendant was “an inhabitant” of that district
or could be “found” for service of process in that district.
Act of Sept. 24, 1789, §11, 1 Stat. 79. The Act covered
patent cases as well as other civil suits. Stonite Products
Co. v. Melvin Lloyd Co., 315 U.S. 561, 563 (1942). In
1887, Congress amended the statute to permit suit only in
the district of which the defendant was an inhabitant or,
in diversity cases, of which either the plaintiff or defend-
ant was an inhabitant. See Act of Mar. 3, 1887, §1, 24
4 TC HEARTLAND LLC v. KRAFT FOODS GROUP BRANDS LLC

                     Opinion of the Court

Stat. 552; see also Stonite, supra, at 563–564.
   This Court’s decision in In re Hohorst, 150 U.S. 653,
661–662 (1893), arguably suggested that the 1887 Act did
not apply to patent cases. As a result, while some courts
continued to apply the Act to patent cases, others refused
to do so and instead permitted plaintiffs to bring suit (in
line with the pre-1887 regime) anywhere a defendant
could be found for service of process. See Stonite, supra, at
564–565. In 1897, Congress resolved the confusion by
enacting a patent specific venue statute. See Act of Mar.
3, 1897, ch. 395, 29 Stat. 695. In so doing, it “placed pat-
ent infringement cases in a class by themselves, outside
the scope of general venue legislation.” Brunette Machine
Works, Ltd. v. Kockum Industries, Inc., 406 U.S. 706, 713
(1972). This new statute (§1400(b)’s predecessor) permit-
ted suit in the district of which the defendant was an
“inhabitant,” or a district in which the defendant both
maintained a “regular and established place of business”
and committed an act of infringement. 29 Stat. 695. At
the time, a corporation was understood to “inhabit” only
the State in which it was incorporated. Shaw v. Quincy
Mining Co., 145 U.S. 444, 449–450 (1892).
   The Court addressed the scope of §1400(b)’s predecessor
in Stonite. In that case, the two defendants inhabited
different districts within a single State. The plaintiff
sought to sue them both in the same district, invoking a
then governing general venue statute that, if applicable,
permitted it to do so. 315 U.S., at 562–563. This Court
rejected the plaintiff ’s venue choice on the ground that the
patent venue statute constituted “the exclusive provision
controlling venue in patent infringement proceedings” and
thus was not supplemented or modified by the general
venue provisions. Id., at 563. In the Court’s view, the
patent venue statute “was adopted to define the exact
jurisdiction of the federal courts in actions to enforce
patent rights,” a purpose that would be undermined by
                  Cite as: 581 U. S. ____ (2017)             5

                      Opinion of the Court

interpreting it “to dovetail with the general provisions
relating to the venue of civil suits.” Id., at 565–566. The
Court thus held that the patent venue statute “alone
should control venue in patent infringement proceedings.”
Id., at 566.
  In 1948, Congress recodified the patent venue statute as
§1400(b). See Act of June 25, 1948, 62 Stat. 936. The
recodified provision, which remains unaltered today,
states that “[a]ny civil action for patent infringement may
be brought in the judicial district where the defendant
resides, or where the defendant has committed acts of
infringement and has a regular and established place of
business.” 28 U.S. C. §1400(b) (1952 ed.). This version
differs from the previous one in that it uses “resides”
instead of “inhabit[s].” At the same time, Congress also
enacted the general venue statute, §1391, which defined
“residence” for corporate defendants.          That provision
stated that “[a] corporation may be sued in any judicial
district in which it is incorporated or licensed to do busi-
ness or is doing business, and such judicial district shall
be regarded as the residence of such corporation for venue
purposes.” §1391(c) (1952 ed.).
  Following the 1948 legislation, courts reached differing
conclusions regarding whether §1400(b)’s use of the word
“resides” incorporated §1391(c)’s definition of “residence.”
See Fourco, 353 U.S., at 224, n. 3 (listing cases). In Fourco,
this Court reviewed a decision of the Second Circuit
holding that §1391(c) defined residence for purposes of
§1400(b), “just as that definition is properly . . . incorpo-
rated into other sections of the venue chapter.” Trans-
mirra Prods. Corp. v. Fourco Glass Co., 233 F.2d 885, 886
(1956). This Court squarely rejected that interpretation,
reaffirming Stonite’s holding that §1400(b) “is the sole and
exclusive provision controlling venue in patent infringe-
ment actions, and . . . is not to be supplemented by . . .
§1391(c).” 353 U.S., at 229. The Court observed that
6 TC HEARTLAND LLC v. KRAFT FOODS GROUP BRANDS LLC

                     Opinion of the Court

Congress enacted §1400(b) as a standalone venue statute
and that nothing in the 1948 recodification evidenced an
intent to alter that status. The fact that §1391(c) by “its
terms” embraced “all actions” was not enough to overcome
the fundamental point that Congress designed §1400(b) to
be “complete, independent and alone controlling in its
sphere.” Id., at 228.
   The Court also concluded that “resides” in the recodified
version of §1400(b) bore the same meaning as “inhabit[s]”
in the pre-1948 version. See id., at 226 (“[T]he [w]ords
‘inhabitant’ and ‘resident,’ as respects venue, are synony-
mous” (internal quotation marks omitted)). The substitu-
tion of “resides” for “inhabit[s]” thus did not suggest any
alteration in the venue rules for corporations in patent
cases. Accordingly, §1400(b) continued to apply to domes-
tic corporations in the same way it always had: They were
subject to venue only in their States of incorporation. See
ibid. (The use of “resides” “negat[es] any intention to make
corporations suable, in patent infringement cases, where
they are merely ‘doing business,’ because those synony-
mous words [“inhabitant” and “resident”] mean domicile
and, in respect of corporations, mean the state of incorpo-
ration only”).
                              B
   This landscape remained effectively unchanged until
1988, when Congress amended the general venue statute,
§1391(c), to provide that “[f]or purposes of venue under
this chapter, a defendant that is a corporation shall be
deemed to reside in any judicial district in which it is
subject to personal jurisdiction at the time the action is
commenced.” Judicial Improvements and Access to Jus-
tice Act, §1013(a), 102 Stat. 4669. The Federal Circuit in
VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d
1574 (1990), announced its view of the effect of this
amendment on the meaning of the patent venue statute.
                    Cite as: 581 U. S. ____ (2017)                  7

                        Opinion of the Court

The court reasoned that the phrase “[f]or purposes of
venue under this chapter” was “exact and classic language
of incorporation,” id., at 1579, and that §1391(c) accord-
ingly established the definition for all other venue statutes
under the same “chapter.” Id., at 1580. Because §1400(b)
fell within the relevant chapter, the Federal Circuit con-
cluded that §1391(c), “on its face,” “clearly applies to
§1400(b), and thus redefines the meaning of the term
‘resides’ in that section.” Id., at 1578.
   Following VE Holding, no new developments occurred
until Congress adopted the current version of §1391 in
2011 (again leaving §1400(b) unaltered). See Federal
Courts Jurisdiction and Venue Clarification Act of 2011,
§202, 125 Stat. 763. Section 1391(a) now provides that,
“[e]xcept as otherwise provided by law,” “this section shall
govern the venue of all civil actions brought in district
courts of the United States.” And §1391(c)(2), in turn,
provides that, “[f]or all venue purposes,” certain entities,
“whether or not incorporated, shall be deemed to reside, if
a defendant, in any judicial district in which such defend-
ant is subject to the court’s personal jurisdiction with
respect to the civil action in question.” In its decision
below, the Federal Circuit reaffirmed VE Holding, reason-
ing that the 2011 amendments provided no basis to recon-
sider its prior decision.
                             III
  We reverse the Federal Circuit. In Fourco, this Court
definitively and unambiguously held that the word “re-
side[nce]” in §1400(b) has a particular meaning as applied
to domestic2 corporations: It refers only to the State of
——————
  2 The parties dispute the implications of petitioner’s argument for

foreign corporations. We do not here address that question, nor do we
express any opinion on this Court’s holding in Brunette Machine Works,
Ltd. v. Kockum Industries, Inc., 406 U.S. 706 (1972) (determining
proper venue for foreign corporation under then existing statutory
8 TC HEARTLAND LLC v. KRAFT FOODS GROUP BRANDS LLC

                     Opinion of the Court

incorporation. Congress has not amended §1400(b) since
Fourco, and neither party asks us to reconsider our hold-
ing in that case. Accordingly, the only question we must
answer is whether Congress changed the meaning of
§1400(b) when it amended §1391. When Congress intends
to effect a change of that kind, it ordinarily provides a
relatively clear indication of its intent in the text of the
amended provision. See United States v. Madigan, 300
U.S. 500, 506 (1937) (“[T]he modification by implication of
the settled construction of an earlier and different section
is not favored”); A. Scalia & B. Garner, Reading Law 331
(2012) (“A clear, authoritative judicial holding on the
meaning of a particular provision should not be cast in
doubt and subjected to challenge whenever a related
though not utterly inconsistent provision is adopted in the
same statute or even in an affiliated statute”).
   The current version of §1391 does not contain any indi-
cation that Congress intended to alter the meaning of
§1400(b) as interpreted in Fourco. Although the current
version of §1391(c) provides a default rule that applies
“[f]or all venue purposes,” the version at issue in Fourco
similarly provided a default rule that applied “for venue
purposes.” 353 U.S., at 223 (internal quotation marks
omitted). In this context, we do not see any material
difference between the two phrasings. See Pure Oil Co. v.
Suarez, 384 U.S. 202, 204–205 (1966) (construing “ ‘for
venue purposes’ ” to cover “all venue statutes”). Respond-
ent argues that “ ‘all venue purposes’ means ‘all venue
purposes’—not ‘all venue purposes except for patent
venue.’ ” Brief for Respondent 21. The plaintiffs in Fourco
advanced the same argument. See 353 U.S., at 228 (“The
main thrust of respondents’ argument is that §1391(c) is
clear and unambiguous and that its terms include all
actions—including patent infringement actions”). This
——————
regime).
                  Cite as: 581 U. S. ____ (2017)            9

                      Opinion of the Court

Court was not persuaded then, and the addition of the
word “all” to the already comprehensive provision does not
suggest that Congress intended for us to reconsider that
conclusion.
  This particular argument is even weaker under the
current version of §1391 than it was under the provision
in place at the time of Fourco, because the current provi-
sion includes a saving clause expressly stating that it does
not apply when “otherwise provided by law.” On its face,
the version of §1391(c) at issue in Fourco included no
exceptions, yet this Court still held that “resides” in
§1400(b) retained its original meaning contrary to
§1391(c)’s default definition. Fourco’s holding rests on
even firmer footing now that §1391’s saving clause ex-
pressly contemplates that certain venue statutes may
retain definitions of “resides” that conflict with its default
definition. In short, the saving clause makes explicit the
qualification that this Court previously found implicit in
the statute. See Pure Oil, supra, at 205 (interpreting
earlier version of §1391 to apply “to all venue statutes
using residence as a criterion, at least in the absence of
contrary restrictive indications in any such statute”).
Respondent suggests that the saving clause in §1391(a)
does not apply to the definitional provisions in §1391(c),
Brief for Respondent 31–32, but that interpretation is
belied by the text of §1391(a), which makes clear that the
saving clause applies to the entire “section.”            See
§1391(a)(1) (“Except as otherwise provided by law— . . .
this section shall govern the venue of all civil actions”
(emphasis added)).
  Finally, there is no indication that Congress in 2011
ratified the Federal Circuit’s decision in VE Holding. If
anything, the 2011 amendments undermine that decision’s
rationale. As petitioner points out, VE Holding relied
heavily—indeed, almost exclusively—on Congress’ deci-
sion in 1988 to replace “for venue purposes” with “[f]or
10 TC HEARTLAND LLC v. KRAFT FOODS GROUP BRANDS LLC

                     Opinion of the Court

purposes of venue under this chapter” (emphasis added) in
§1391(c). Congress deleted “under this chapter” in 2011
and worded the current version of §1391(c) almost identi-
cally to the original version of the statute. Compare
§1391(c) (2012 ed.) (“[f]or all venue purposes”) with
§1391(c) (1952 ed.) (“for venue purposes”). In short, noth-
ing in the text suggests congressional approval of VE
Holding.
                        *    *     *
  As applied to domestic corporations, “reside[nce]” in
§1400(b) refers only to the State of incorporation. Accord-
ingly, we reverse the judgment of the Court of Appeals and
remand the case for further proceedings consistent with
this opinion.
                                            It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.